The exceptions reserved to the introduction of testimony on the trial are without merit. The testimony adduced could not in the remotest degree have affected the substantial rights of the defendant.
The testimony being in conflict, refused charge 1 was properly refused.
Refused charge A-1 was abstract. The guilt of the defendant did not depend upon the testimony of the witness, Rufus Daniel.
Refused charges A-3, A-4, and A-5 were properly refused. This case is not based wholly upon circumstantial evidence, on the contrary, the evidence is positive as to the corpus delicti and the guilt of the defendant. These charges assumed a state of facts which does not exist in this case. Such charges are always bad.
We find no error in the record, and the judgment is affirmed.
Affirmed.